687 N.W.2d 901 (2004)
262 Mich. App. 801
Gregory ENSINK and Patricia Ensink, Plaintiffs-Appellants,
v.
MECOSTA COUNTY GENERAL HOSPITAL, Paul Rehkoph, M.D., and Michigan Emergency Physicians, LLP, Defendants-Appellees.
Docket No. 247220.
Court of Appeals of Michigan.
July 13, 2004.

ORDER
Ensink v. Mecosta County General Hospital, Docket No. 247220, 262 Mich.App. 518, 687 N.W.2d 143 (2004). The judges of this Court having been polled pursuant to MCR 7.215(J), and the result being evenly divided, it is ordered that a special panel shall not be convened.